



Exhibit 10.18


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into as of July
1, 2017, by and between Chemical Financial Corporation (“Chemical”), and Thomas
C. Shafer (the “Executive”).
Recitals
WHEREAS, Chemical owns and operates a wholly-owned subsidiary, Chemical Bank
(the “Bank”), which is engaged in the general business of banking; and
WHEREAS, The Board of Directors (the “Board”) of Chemical believes that it is in
the best interest of Chemical and its shareholders to secure Executive’s
services to encourage Executive’s full dedication to Chemical and the Bank and
to ensure Executive’s continued dedication and objectivity in the event of any
Change in Control, as defined herein; and
WHEREAS, Executive acknowledges and agrees that pursuant to his employment with
the Bank and Chemical he has acquired and shall continue to acquire a
considerable amount of knowledge and goodwill with respect to the business of
Chemical and the Bank that would be detrimental to Chemical and the Bank if used
by Executive to compete with Chemical and the Bank; and
WHEREAS, Chemical wishes to protect its investment in its business, employees,
customer relationships and confidential information by requiring Executive to
abide by certain restrictive covenants regarding confidentiality,
non-competition, non-solicitation and other matters, as set forth herein; and
WHEREAS, the Board of Chemical desires to employ Executive in the positions set
forth below, and Executive desires to be employed in and serve in such
positions, on the terms and conditions set forth in this Agreement; and
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Employment; Term. Chemical hereby employs Executive under the terms of this
Agreement, and Executive hereby accepts such employment terms for an initial two
(2) year period commencing July 1, 2017 (the “Effective Date”) and ending June
30, 2019 (the “Initial Term”), unless sooner terminated as provided in Section 5
below. This Agreement automatically shall renew on each anniversary of the
Effective Date for successive one (1) year periods, unless either party provides
the other party with written notice of intention to terminate this Agreement (in
accordance with Section 12(d)), at least thirty (30) days before an anniversary
of the Effective Date, in which case this Agreement shall terminate at the end
of the then-current two-year Term, without any further extension; provided,
however, that:


(a)except for termination as provided above pursuant to written notice from
Executive to Chemical, this Agreement shall not terminate during an Active
Change in Control Proposal Period even if Chemical has given Executive notice of
its intention to terminate this Agreement. As used in this Agreement the term
“Active Change in Control Proposal Period” shall mean any period:


(i)during which the Board of Chemical has authorized Chemical’s solicitation of
offers for a transaction which, if consummated, would constitute a Change in
Control; or


(ii)during which Chemical has received a proposal for a transaction which, if
consummated, would constitute a Change in Control, and the Board of Chemical has
not determined to reject such proposal without any counter-offer or further
discussions; or


(iii)during which any proxy solicitation or tender offer with regard to the
securities of Chemical is ongoing, if the intent of such proxy solicitation or
tender offer is to cause Chemical to solicit offers for or enter into a
transaction that would constitute a Change in Control;


(b)except for termination as provided above pursuant to written notice from
Executive to Chemical upon the occurrence of a “Change in Control” (as defined
in Section 6(iv)), the Term of this Agreement shall automatically be extended





--------------------------------------------------------------------------------





until the second anniversary of the effective date of the Change in Control,
even if Chemical has given notice of its intent to terminate this Agreement; and


(c)termination of this Agreement shall not affect the obligations of either
party accrued before termination of the Agreement, including Executive’s
obligations under Sections 6 through 12.


The Initial Term and all renewals together shall constitute the “Term” of this
Agreement.


2.Position; Duties. Executive shall serve as: (A) the Bank’s Chief Executive
Officer (his principal position); (B) Vice Chair of Chemical; (C) in such
positions with Affiliates as are reasonably requested by Chemical’s Board;
provided that the duties of such positions are consistent with Executive’s
responsibilities in Executive’s principal position; and (D) to the extent
appointed or elected, as a director on the Boards of both Chemical and the Bank,
which positions in the aggregate shall constitute Executive’s employment
hereunder (“Employment”). Executive shall perform the services customarily
associated with the aforementioned positions and as otherwise may be assigned to
Executive from time to time by Chemical’s Board. Executive shall devote the
majority of his business time to the affairs of the Bank and Chemical and to his
duties hereunder; provided, however, Executive may engage in civic and
professional activities, service on boards of directors and similar activities,
as long as such activities do not constitute a conflict of interest or impair
Executive’s performance to the Bank and Chemical. Executive shall perform his
Employment duties diligently and to the best of his ability, in compliance with
the policies and procedures of Chemical and the Bank, and the laws and
regulations that apply to the business of Chemical and the Bank. For purposes of
this Agreement, “Chemical” includes the Bank, unless the context clearly
requires otherwise, and the term “Affiliate” means any organization controlling,
controlled by or under common control with Chemical.


3.Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, Chemical shall provide Executive with the
following compensation and benefits during the Employment Term:


(a)Base Salary. Chemical shall pay Executive an initial annual base salary
(“Base Salary”) of seven hundred and fifty thousand dollars ($750,000), prorated
for any partial year, subject to required payroll deductions and tax
withholdings, payable in weekly, bi-weekly or semi-monthly installments in
accordance with Chemical’s normal payroll practices. Executive’s Base Salary
shall be subject to annual review commencing in 2018 and shall be subject to
adjustment pursuant to Chemical’s normal procedures.


(b)Bonus. Executive shall be eligible to participate in annual bonus programs
for senior executives of Chemical or the Bank, as applicable, at a level
commensurate with Executive’s principal position. The initial annual target for
Executive’s bonus compensation shall be ninety percent (90%) of Executive’s Base
Salary.


(c)Equity Plans. Executive shall participate in any stock option, performance
share unit, time restricted stock unit or other equity-based compensation
programs (“Equity Plans”) offered by Chemical, at a level commensurate with
Executive’s principal position. The initial annual target for Executive’s Equity
Plan awards shall be one hundred and ten percent (110%) of Executive’s Base
Salary.


(d)Fringe Benefits. Executive shall participate in health and dental, life
insurance, short and long term disability insurance, retirement and other
employee fringe benefit programs covering Chemical’s salaried employees as a
group, and in any programs applicable to senior executives of Chemical or the
Bank, as applicable. The terms of applicable insurance policies and benefit
plans in effect from time to time shall govern with regard to specific issues of
coverage and benefit eligibility. All benefit programs are subject to change
from time to time in Chemical’s discretion, except that Executive shall at all
times receive the following specific benefits:


(i)Paid Time Off. Executive shall receive thirty (30) days of paid time off per
year, to be taken in the year earned, and which may not be accumulated or
carried forward except as permitted by Chemical policy. Such paid time off shall
be subject to review annually commencing in 2018. Executive’s days of paid time
off per year shall be subject to adjustment pursuant to Chemical’s normal
procedures.


(ii)Automobile. Executive shall receive a monthly stipend of nine hundred
dollars ($900) per month to purchase or lease an executive automobile. Executive
shall be responsible for payment of all other expenses related to the
automobile, such as fuel expenses, automobile insurance, maintenance and repair
costs. The automobile stipend shall be reviewed annually commencing in 2018 and
subject to adjustment pursuant to Chemical’s normal procedures.


(iii)Club Dues. Executive shall be reimbursed up to twenty-five thousand dollars
($25,000) per year for country club membership dues in accordance with
Chemical’s standard reimbursement policies and procedures.





--------------------------------------------------------------------------------







(e)Tax Withholdings. Chemical shall withhold from any amounts payable under this
Agreement such federal, state and local taxes as Chemical determines are
required to be withheld pursuant to applicable law.


4.Reimbursement of Expenses. Chemical shall reimburse Executive for all
reasonable ordinary and necessary business expenses incurred by Executive in
connection with the performance of his duties hereunder, including but not
limited to Executive’s fees and expenses for attendance at banking-related
conventions and similar events, reasonable professional association and seminar
expenses and other expenses authorized by Chemical, upon submission of proper
documentation for tax and accounting purposes in compliance with Chemical’s
reimbursement policies in effect from time to time. Such reimbursements shall be
made promptly but in no event later than March 15 following the calendar year in
which an expense is incurred. For purposes of reimbursements subject to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
of expenses eligible for reimbursement during one (1) year shall not affect
expenses eligible for reimbursement in any other year, and such amount is not
subject to liquidation or exchange for another benefit.


5.Termination. Executive’s Employment under this Agreement shall terminate as of
the earliest termination date to occur, as set forth below (“Termination Date”):


(a)Death. Automatically effective upon Executive’s death.


(b)Disability. By Chemical, effective upon written notice to Executive in the
event of Executive’s permanent and total disability, as defined in this Section
5(b) (“Disability”). Executive shall be deemed to have incurred a Disability if
he is unable by reason of physical or mental disability to properly perform his
duties hereunder for a period of one hundred and eighty (180) days. If Executive
wishes to contest his termination due to Disability, he must give Chemical
written notice of his disagreement within ten (10) days after receipt of the
Disability notice from Chemical, and he must promptly submit to examination by a
physician who is reasonably acceptable to both Executive and Chemical (with
consultation from other physicians as determined by the physician). If (i)
within sixty (60) days after receipt by Executive of the Disability notice from
Chemical, the physician issues a written statement to the effect that in the
physician’s opinion, Executive is capable of resuming Executive’s Employment and
devoting Executive’s full time and energy to discharging Executive’s duties
within sixty (60) days after the date of such statement, and (ii) Executive does
in fact within such sixty (60) day period resume Employment and properly perform
Executive’s duties hereunder, then Executive’s Employment shall not be
terminated due to Disability. It is understood that Chemical has the right to
terminate Executive’s Employment due to Disability without meeting the standards
in this Section 5(b), and in such event the termination shall be deemed to be a
Termination Without Cause pursuant to Section 5(d).


(c)For Cause. By Chemical, effective upon written notice to Executive for Cause,
unless specified otherwise below. For purposes of this Agreement, “Cause” means:
(i) Executive’s removal by order of a regulatory agency having jurisdiction over
Chemical or the Bank; (ii) Executive’s material breach of any provision in this
Agreement; if the breach is curable, it shall constitute Cause only if it
continues uncured for a period of twenty (20) days after Executive’s receipt of
written notice of such breach by Chemical; (iii) Executive’s failure or refusal,
in any material manner to perform all lawful services required of him in his
Employment positions with Chemical, which failure or refusal continues for more
than twenty (20) days after Executive’s receipt of written notice of such
deficiency; (iv) Executive’s commission of fraud, embezzlement, theft, or a
crime constituting moral turpitude, whether or not involving Chemical or the
Bank, which in the reasonable good faith judgment of Chemical’s Board, renders
Executive’s continued employment harmful to Chemical; (v) Executive’s
misappropriation of the assets of Chemical or the Bank or property, including
without limitation, obtaining material reimbursement through financial vouchers
or expense reports; or (vi) Executive’s conviction or the entry of a plea of
guilty or no contest by Executive with respect to any felony or other crime
which, in the reasonable good faith judgment of Chemical’s Board, adversely
affects Chemical, and its reputation.


(d)Without Cause. By Chemical, effective upon thirty (30) days’ written notice
to Executive at any time for any reason other than for death, Cause or
Executive’s Disability (“Termination Without Cause”).


(e)Resignation. By Executive, effective upon thirty (30) days’ written notice to
Chemical at any time for any reason.


(f)Good Reason. By Executive, effective as set forth below. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
without the written consent of Executive:


(i)any material reduction in Executive’s Base Salary, as it may be adjusted from
time to time, without a corresponding reduction in the base salaries of the
other executives of Chemical and the Bank;


(ii)any material reduction in the status, position or responsibilities of
Executive;





--------------------------------------------------------------------------------





(iii)any requirement by Chemical (without Executive’s consent) that Executive be
principally based at any office or location more than sixty (60) miles from
Executive’s principal work location as of the effective date of this Agreement;
or


(iv)any material breach of this Agreement by Chemical or the Bank.


Notwithstanding the foregoing, if Executive fails to give Chemical written
notice of his intention to terminate Employment with Chemical for Good Reason
within sixty (60) days following Executive’s knowledge of any Good Reason event
and a period of thirty (30) days in which Chemical may remedy the event alleged
to constitute Good Reason, and if Executive has not Separated from Service (as
defined in Section 6(f)(2)) within sixty (60) days following expiration of
Chemical’s cure period, the event shall not constitute Good Reason, and
Executive shall have no right to terminate employment for Good Reason as a
result of such event.
(g)During any notice period under Sections 5(c), 5(d), 5(e) or 5(f), Chemical
may, in its sole discretion, relieve Executive of some or all of his duties
during the notice period, but Chemical shall continue to provide Executive with
his full salary, compensation, equity vesting, and benefits during such period.


6.
Effect of Termination.



(a)Employment Termination Following Termination of this Agreement. If Executive
continues to be employed by Chemical or the Bank after termination of this
Agreement due to non-renewal as described in Section 1, Executive’s Employment
may be terminated by either party at will, and severance shall be determined
based on Chemical’s severance guidelines as in effect at such time and not the
“Severance” described in Section 6(c) hereunder.


(b)Termination of Employment Without Severance. In the event of termination due
to death, Disability, Cause, or resignation, Executive (or Executive’s estate,
as applicable), shall not be entitled to any further compensation from Chemical,
the Bank or any Affiliate after termination of Employment, except (a) unpaid
Base Salary through the Employment Termination Date; (b) any vested benefits
accrued as of Executive’s Termination Date under the terms of any written
Chemical or Bank employment, compensation or benefit program, including certain
rights to equity-based awards in the event of death, as described in Section
6(c)(iii) below; and (c) any rights of Executive to indemnification under the
provisions of the Articles of Incorporation or Bylaws of Chemical or the Bank or
any indemnification agreement entered into between Executive and Chemical, the
Bank or any Affiliate.


(c)Separation Benefits upon Certain Terminations.


(i)Termination Without Cause. Upon Termination Without Cause, Executive shall be
entitled to the following Severance benefits (“Severance”).


(A)Severance Pay. If Chemical terminates Executive’s Employment pursuant to a
Termination Without Cause and Executive is not entitled to Change in Control
Severance under Section 6(c)(iv) below, Executive shall be entitled to receive
Severance pay in the amount of two (2) times the sum of (1) Executive’s then
Base Salary, disregarding any Base Salary reduction due to a Good Reason
termination, plus (2) the average of Executive’s bonuses under Chemical’s annual
executive incentive plan for each of the three (3) most recent complete calendar
years of Executive’s employment with Chemical (or the lesser number of complete
calendar years that Executive has been employed by Chemical), payable in equal
installments over one hundred and four (104) weeks; subject to installment
payment adjustments, as applicable, to comply with Code Section 409A (“Severance
Pay”). Severance provided hereunder is conditioned upon Executive and Chemical
executing a mutually agreeable release of claims, in substantially the form
attached hereto as Appendix A (the “Release”), which is enforceable within sixty
(60) days following Executive’s Termination Date. Subject to any delayed payment
due to Executive’s status as a “Specified Employee” under Code Section 409A and
as described more fully in Section 6(f) below, the Severance shall be payable to
Executive over time in accordance with Chemical’s payroll practices and
procedures, beginning on the first pay date after sixty (60) days have lapsed
following Executive’s Separation from Service, provided that if the 60-day
period spans two (2) calendar years, payments shall commence on the first pay
date in the second calendar year and provided further that Chemical, in its sole
discretion, may begin the payments earlier if such commencement does not violate
Code Section 409A. Notwithstanding the foregoing, if Executive is entitled to
receive the Severance but violates any provisions of Sections 8 through 10
hereof after termination of Employment, Chemical shall be entitled to
immediately stop paying any further installments of Severance and shall have any
other remedies, including claw back, that may be available to Chemical in law or
at equity.







--------------------------------------------------------------------------------





(B)Health Coverage Payment. Chemical shall pay Executive a lump sum stipend
equal to twenty four (24) times Executive’s monthly contribution towards
Executive’s then current employee and dependent health, prescription drug and
dental coverage elections, conditioned on Executive’s execution of the Release
described herein that becomes irrevocable within sixty (60) days following
Executive’s Termination Date, with the stipend payable on the first payroll date
after sixty (60) days have lapsed following Executive’s Separation from Service,
provided that if the 60-day period spans two (2) calendar years, the payment
shall be made on the first pay date in the second calendar year and provided
further that Chemical, in its sole discretion, may make the payment earlier if
such commencement does not violate Code Section 409A. If Executive is not
enrolled in Chemical’s health, prescription drug and dental plans, the monthly
contribution shall be based on Executive’s contribution towards family coverage
for such plans determined at the time Employment terminates. Although the right
to payment under this paragraph is based on Executive’s health, prescription
drug and/or dental plan at the time Executive’s Employment terminates and is
intended to fund payment for health coverage, the payment is not required to be
used for health coverage and Executive may use the payment for any purpose.


(C)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(c)(i)(A) above, all equity-based awards previously
granted to Executive and outstanding at the time of his Employment Termination
Date shall be treated as follows: (i) all unvested stock options immediately
shall vest, become exercisable and together with Executive’s other vested,
unexercised stock options, remain exercisable until the earlier of their
original term and three (3) years following Executive’s Employment Termination
Date; (ii) all outstanding time-based restricted stock units automatically shall
vest and be convertible into Chemical’s Common Stock, with settlement to occur
within seven (7) days thereafter; (iii) all performance-based stock units
(“PSUs”), shall remain outstanding subject to their original performance goals,
and the restrictions under each such grant shall not lapse until Chemical’s
Compensation and Pension Committee has determined that the applicable
performance goals have been attained and the level to which such goals were
attained, at which time the restrictions shall lapse on the number of units
corresponding to the level of the attained performance, as if Executive had
remained employed by Chemical through the last day of the applicable performance
period, and such units shall become convertible into Chemical’s Common Stock,
with settlement to occur as soon as administratively feasible, on the same date
as settlement occurs for the other holders of PSUs for the applicable
performance period; and (iv) any other equity-based awards shall vest in
accordance with the terms of the applicable equity-based plan or grant
agreement.


(D)Outplacement Services. Chemical shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by Chemical
with Executive’s approval, which approval shall not be withheld if the firm
selected is reputable, for a period not to exceed twelve (12) months after
Executive’s Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Employment Termination Date.


(ii)Termination for Good Reason. Executive may terminate employment for Good
Reason and receive the same benefits as Termination Without Cause in Section
6(c)(i), subject to the same Release and payment timing restrictions as a
Termination Without Cause.


(iii)Death. For avoidance of doubt, the termination of Executive’s employment as
a result of death shall not constitute a Termination Without Cause triggering
the rights described in Section 6(c)(i); provided, however, that Executive’s
outstanding equity-based awards shall be treated in accordance with Section
6(c)(i)(C) above, with Executive’s personal representative signing the Release
on behalf of Executive’s estate and Executive’s equity-based awards being
exercised by, or paid to, Executive’s personal representative or such other
successor in interest to Executive, as applicable.


(iv)Change in Control Termination Without Cause. If Executive incurs a
Termination Without Cause within either (A) two (2) years following the date of
a Change in Control, or (B) within six (6) months before the date of a Change in
Control, Executive shall be entitled to Change in Control Severance, as
described below (“Change in Control Severance”). For purposes of this Agreement,
“Change in Control” shall be defined as the occurrence of any of the following
events: (1) the acquisition by a person or persons acting as a group, of
Chemical stock that together with stock held by such person or group constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of Chemical; (2) the majority of the members of Chemical’s
Board are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of appointment or election; or (3) the acquisition, by a person or persons
acting as a group, of Chemical’s assets that have a total gross fair market
value equal to or exceeding fifty percent (50%) of the total gross fair market
value of Chemical’s assets in a single transaction or within a 12-month period
ending with the most recent acquisition. For purposes of this





--------------------------------------------------------------------------------





Section, gross fair market value means the value of Chemical’s assets, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, no trust
department or designated fiduciary or other trustee of such trust department of
Chemical or a subsidiary of Chemical, or other similar fiduciary capacity of
Chemical with direct voting control of the stock shall be treated as a person or
group within the meaning of subsection (1) hereof. Further, no profit sharing,
employee stock ownership, employee stock purchase and savings, employee pension,
or other employee benefit plan of Chemical or any of its subsidiaries, and no
trustee of any such plan in its capacity as such trustee, shall be treated as a
person or group within the meaning of subsection (1) hereof.


(A)Change in Control Severance Pay. If Executive incurs a Change in Control
Termination Without Cause, Executive shall be entitled to receive Change in
Control Severance in the amount of two (2) times the sum of (1) Executive’s then
Base Salary, disregarding any Base Salary reduction due to a Good Reason
termination, plus (2) the average of Executive’s bonuses under Chemical’s annual
executive incentive plan for each of the three (3) most recent complete calendar
years of Executive’s employment with Chemical (or the lesser number of complete
calendar years that Executive has been employed by Chemical), payable in one (1)
lump sum cash payment (“Change in Control Severance Pay”). The amount shall be
reduced by any Severance Pay previously received by Executive under Section
6(c)(i)(A). The Change in Control Severance Pay is conditioned upon Executive
and Chemical executing a mutually agreeable release of claims, in substantially
the form attached hereto as Appendix A (the “Release”), which is enforceable
within sixty (60) days following Executive’s Termination Date. Subject to any
delayed payment due to Executive’s status as a “Specified Employee” under Code
Section 409A, if applicable, and as described more fully in Section 6(f) below,
the Change in Control Severance Pay shall be payable to Executive on the first
pay date after sixty (60) days have lapsed following Executive’s Separation from
Service, provided that if the 60-day period spans two (2) calendar years, the
payment shall be made on the first pay date in the second calendar year and
provided further that Chemical, in its sole discretion, may make the payment
earlier if such commencement does not violate Code Section 409A. Notwithstanding
the foregoing, if Executive is entitled to Change in Control Severance but
violates any provisions of Sections 8 through 10 hereof after termination of
Employment, Chemical shall have any remedies, including claw back, that may be
available to Chemical in law or at equity.


(B)Health Coverage Payment. Chemical shall pay Executive a lump sum stipend
equal to twenty four (24) times Executive’s monthly contribution towards
Executive’s then current employee and dependent health, prescription drug and
dental coverage elections, conditioned on Executive’s execution of the Release
described herein that becomes irrevocable within sixty (60) days following
Executive’s Termination Date, with the stipend payable on the first payroll date
after sixty (60) days have lapsed following Executive’s Separation from Service,
provided that if the 60-day period spans two (2) calendar years, the payment
shall be made on the first pay date in the second calendar year and provided
further that Chemical, in its sole discretion, may make the payment earlier if
such commencement does not violate Code Section 409A. If Executive is not
enrolled in Chemical’s health, prescription drug and dental plans, the monthly
contribution shall be based on Executive’s contribution towards family coverage
for such plans determined at the time Employment terminates. Although the right
to payment under this paragraph is based on Executive’s health, prescription
drug and/or dental plan at the time Executive’s Employment terminates and is
intended to fund payment for health coverage, the payment is not required to be
used for health coverage and Executive may use the payment for any purpose.


(C)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(c)(iv)(A) above, all equity-based awards
previously granted to Executive and outstanding at the time of his Employment
Termination Date shall be treated as follows: (i) all unvested stock options
immediately shall vest, become exercisable and together with Executive’s other
vested, unexercised stock options, remain exercisable until the earlier of their
original term and three (3) years following Executive’s Employment Termination
Date; (ii) all outstanding time-based restricted stock units automatically shall
vest and be convertible into Chemical’s Common Stock, with settlement to occur
within seven (7) days thereafter; (iii) all performance-based stock units
(“PSUs”), shall remain outstanding, subject to their original performance goals,
and the restrictions under each such grant shall not lapse until Chemical’s
Compensation and Pension Committee has determined that the applicable
performance goals have been attained and the level to which such goals were
attained, at which time the restrictions shall lapse on the number of units
corresponding to the level of the attained performance, as if Executive had
remained employed by Chemical through the last day of the applicable performance
period, and such units shall become convertible into Chemical’s Common Stock,
with settlement to occur as soon as administratively feasible, on the same date
as settlement occurs for the other holders of PSUs for the applicable
performance period; and (iv) any other equity-based awards shall vest in
accordance with the terms of the applicable equity-based plan or grant
agreement.







--------------------------------------------------------------------------------





(D)Outplacement Services. Chemical shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by Chemical
with Executive’s approval, which approval shall not be withheld if the firm
selected is reputable, for a period not to exceed twelve (12) months after
Executive’s Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s termination of Employment.


(d)Conditions to Severance. To be eligible for Severance, Executive must meet
the following conditions: (i) Executive must comply with Executive’s obligations
under this Agreement and that continue after termination of Employment; (ii)
Executive must promptly sign and continue to honor the Release referenced above,
in a form acceptable to Chemical, of any and all claims arising out of or
relating to Executive’s employment or its termination and any and all claims
that Executive might otherwise have against Chemical, the Bank, Chemical’s
Affiliates, or any of their officers, directors, employees and agents, provided
that the Release shall not waive Executive’s right to claims or rights related
to (A) this Agreement; (B) unpaid Base Salary through the Employment Termination
Date; (C) unpaid expense reimbursements for authorized business expenses
incurred before the Employment Termination Date; (D) any Equity Plan benefits;
(E) benefit plans (for example to convert life insurance); (F) any rights under
the terms of any qualified retirement plan covering Executive; and (G) rights of
indemnification under Chemical’s or the Bank’s Articles of Incorporation or
Bylaws, as applicable, or any indemnification agreement entered into between
Executive and Chemical, the Bank or any Affiliate (in addition, the Release does
not affect Executive’s right to cooperate in an investigation by the Equal
Employment Opportunity Commission); (iii) Executive must resign upon written
request by Chemical from all positions with or representing Chemical, the Bank
or any Affiliate, including but not limited to, membership on boards of
directors; and (iv) Executive must provide Chemical and the Bank for a period of
six (6) months after the Employment Termination Date with consulting services
regarding matters within the scope of Executive’s former duties upon request by
Chemical’s Chief Executive Officer; provided, however, that Executive only shall
be required to provide those services by telephone at Executive’s reasonable
convenience and without substantial interference with Executive’s other
activities or commitments.


(e)Golden Parachute Cap. Notwithstanding anything in this Agreement to the
contrary, any payment or benefit to be provided to Executive, whether pursuant
to this Agreement or otherwise, that is a “Parachute Payment” as defined in Code
Section 280G(b)(2), shall be reduced to the extent necessary so that the
benefits payable or to be provided to Executive under this Agreement that are
Parachute Payments, as well as any Parachute Payments provided outside of this
Agreement shall not cause Chemical, the Bank or any Affiliate to have paid an
“Excess Parachute Payment” as defined in Code Section 280G(b)(1). If it is
established that an Excess Parachute Payment has occurred or shall occur under
this Agreement or otherwise, any remaining Parachute Payments shall be reduced
(cash payments first) to ensure that the total payments to Executive do not
exceed 2.99 times Executive’s “Base Amount” as defined in Code Section
280G(b)(3).


(f)Application of Internal Revenue Code Section 409A.


(i)All payments and benefits provided under this Agreement are intended to be
exempt from, or in accordance with, Code Section 409A, and the Agreement is to
be interpreted accordingly. Each installment payment is intended to constitute a
separate benefit and terms such as “employment termination,” “termination from
employment” or like terms are intended to constitute a Separation from Service,
as defined below. To the extent exempt from Code Section 409A, payments are
intended to be exempt under the short term deferral exemption, or exempt or
partially exempt under the involuntary separation pay plan exemption.
Notwithstanding the forgoing, neither Chemical, the Bank nor any Affiliate has
responsibility for any taxes, penalties or interest incurred by Executive in
connection with payments and benefits provided under this Agreement, including
any imposed by Code Section 409A.


(ii)Despite other payment timing provisions in this Agreement, any payments and
benefits provided under this Section 6 that constitute nonqualified deferred
compensation that are subject to Code Section 409A, shall not commence in
connection with Executive’s termination of Employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service). However,
if Chemical determines that the Severance is subject to Code Section 409A, and
Executive is a “Specified Employee” (as defined under Code Section 409A) at the
time of Separation from Service, then, solely to the extent necessary to avoid
adverse tax consequences to Executive under Code Section 409A, the timing of any
Severance payments shall be delayed until the earlier to occur of: (i) the date
that is six (6) months and one (1) day after Executive’s Separation from
Service, or (ii) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”), and Chemical (or the successor
entity thereto, as applicable) shall (A) pay to Executive a lump sum amount
equal to the sum of the Severance payments that Executive otherwise would have
received through the Specified Employee Initial Payment Date if the commencement
of Severance had not been so delayed pursuant to this Section, and (B) commence
paying the balance of the Severance in accordance with the applicable payment
schedules set forth in this Agreement.





--------------------------------------------------------------------------------







(g)No Further Obligations. Except as expressly provided above or as otherwise
required by law, Chemical shall have no obligations to Executive in the event of
the termination of this Agreement for any reason.


7.Representations of Executive. Executive represents and warrants that he is not
obligated or restricted under any agreement (including any non-competition or
confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair his ability to perform the duties and obligations
required hereunder. Executive further agrees that he shall not divulge to
Chemical, the Bank or any Affiliate any confidential information and/or trade
secrets belonging to others, including Executive’s former employers, nor shall
Chemical, the Bank or an Affiliate seek to elicit from Executive such
information. Consistent with the foregoing, Executive shall not provide to
Chemical, the Bank or an Affiliate, nor shall they request, any documents or
copies of documents containing such information.


8.Confidential Information.


(a)Executive acknowledges that Chemical and the Bank have and shall give
Executive access to certain highly-sensitive, confidential, and proprietary
information belonging to Chemical, the Bank, their Affiliates or third parties
who may have furnished such information under obligations of confidentiality,
relating to and used in Chemical’s Business (collectively, “Confidential
Information”). Executive acknowledges that, unless otherwise available to the
public, Confidential Information includes, but is not limited to, the following
categories of confidential or proprietary information and material financial
statements and information; budgets, forecasts, and projections; business and
strategic plans; marketing, sales, and distribution strategies; research and
development projects; records relating to any intellectual property developed
by, owned by, controlled, or maintained by Chemical, the Bank or their
Affiliates; information related to Chemical’s, the Bank’s or their Affiliates’
inventions, research, products, designs, methods, formulae, techniques, systems,
processes; customer lists; non-public information relating to Chemical’s, the
Bank’s or their Affiliates’ customers, suppliers, distributors, or investors;
the specific terms of Chemical’s, the Bank’s or their Affiliates’ agreements or
arrangements, whether oral or written, with any customer, supplier, vendor, or
contractor with which Chemical, the Bank or their Affiliates may be associated
from time to time; and any and all information relating to the operation of
Chemical’s, the Bank’s or their Affiliates’ business which Chemical, the Bank or
their Affiliates may from time to time designate as confidential or proprietary
or that Executive reasonably knows should be, or has been, treated by Chemical,
the Bank or their Affiliates as confidential or proprietary. Confidential
Information encompasses all formats in which information is preserved, whether
electronic, print, or any other form, including all originals, copies, notes, or
other reproductions or replicas thereof.


(b)Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.


(c)Executive acknowledges that Confidential Information owned or licensed by
Chemical, the Bank or their Affiliates is unique, valuable, proprietary and
confidential; derives independent actual or potential commercial value from not
being generally known or available to the public; and is subject to reasonable
efforts to maintain its secrecy. Executive hereby relinquishes, and agrees that
he shall not at any time claim, any right, title or interest of any kind in or
to any Confidential Information.


(d)During and after his employment with Chemical and the Bank, Executive shall
hold in trust and confidence all Confidential Information, and shall not
disclose any Confidential Information to any person or entity, except in the
course of performing duties assigned by Chemical or as authorized in writing by
Chemical. Executive further agrees that during and after his employment with
Chemical and the Bank, Executive shall not use any Confidential Information for
the benefit of any third party, except in the course of performing duties
assigned by Chemical or as authorized in writing by Chemical.


(e)The restrictions in Section 8(d) above shall not apply to any information to
the extent that Executive is required to disclose such information by law,
provided that Executive (i) notifies Chemical of the existence and terms of such
obligation, (ii) gives Chemical a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed.


(f)Return of Property. Upon request by Chemical during Employment and
automatically and immediately at termination of Employment, Executive shall
return to Chemical all Confidential Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of Chemical
and the Bank in his possession or under his control. If requested by Chemical,
Executive shall certify in writing that all such materials have been returned to
Chemical. Executive also expressly agrees that immediately upon the termination
of his Employment with Chemical for any reason, Executive shall cease using any
secure website, computer systems, e-mail system, or phone system or voicemail
service provided by Chemical or the Bank for the use of their employees.





--------------------------------------------------------------------------------







9.Assignment of Inventions.


(a)Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
Chemical, the Bank and their Affiliates, whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection (“Inventions”), shall be the sole and exclusive property of Chemical
or its nominees, and Executive shall and hereby does assign to Chemical all
rights in and to such Inventions upon the creation of any such Invention,
including, without limitation: (i) patents, patent applications and patent
rights throughout the world; (ii) rights associated with works of authorship
throughout the world, including copyrights, copyright applications, copyright
registrations, mask work rights, mask work applications and mask work
registrations; (iii) rights relating to the protection of trade secrets and
confidential information throughout the world; (iv) rights analogous to those
set forth herein and any other proprietary rights relating to intangible
property; and (v) divisions, continuations, renewals, reissues and extensions of
the foregoing (as applicable), now existing or hereafter filed, issued or
acquired (collectively, the “IP Rights”).


(b)For avoidance of doubt, if any Inventions fall within the definition of “work
made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions shall
be considered “work made for hire” and the copyright of such Inventions shall be
owned solely and exclusively by Chemical. If any Invention does not fall within
such definition of “work made for hire” then Executive’s right, title and
interest in and to such Inventions shall be assigned to Chemical pursuant to
Section 9(a) above.


(c)Chemical and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at Chemical’s expense, to: (i) reasonably
assist Chemical in obtaining and from time to time enforcing such IP Rights
relating to Inventions, and (ii) execute and deliver to Chemical or its nominee
upon reasonable request all such documents as Chemical or its nominee may
reasonably determine are necessary or appropriate to effect the purposes of this
Section 9, including assignments of inventions. Such documents may be necessary
to: (A) vest in Chemical or its nominee clear and marketable title in and to
Inventions; (B) apply for, prosecute and obtain patents, copyrights, mask works
rights and other rights and protections relating to Inventions; or (C) enforce
patents, copyrights, mask works rights and other rights and protections relating
to Inventions. Executive’s obligations pursuant to this Section 9 shall continue
beyond the termination of Executive’s employment with Chemical. If Chemical is
unable for any reason to secure Executive’s signature to any lawful and
necessary document required to apply for or execute any patent, trademark,
copyright or other applications with respect to any Inventions (including
renewals, extensions, continuations, divisions or continuations in part
thereof), Executive hereby irrevocably designates and appoints Chemical and its
then current Chief Executive Officer as Executive’s agent and attorney-in-fact
to act for and in behalf and instead of Executive, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights or other rights
thereon with the same legal force and effect as if executed by Executive.


(d)The obligations of Executive under Section 9(a) above shall not apply to any
Invention that Executive developed entirely on his own time without using
Chemical’s equipment, supplies, facility or trade secret information, except for
those Inventions that (i) relate to Chemical’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by Executive for Chemical or the Bank. Executive shall bear the burden
of proof in establishing the applicability of this subsection to a particular
circumstance.


10.Non-Competition and Non-Solicitation.


(a)Purpose. Executive understands and agrees that the purpose of this Section 10
is solely to protect Chemical’s legitimate business interests, including, but
not limited to its confidential and proprietary information, customer
relationships and goodwill, and Chemical’s competitive advantage. Therefore,
Executive agrees to be subject to restrictive covenants under the following
terms.


(b)Definitions. As used in this Agreement, the following terms have the meanings
given to such terms below.


(i)“Business” means the business(es) in which Chemical, the Bank or their
Affiliates were engaged in at the time of, or during the twelve (12) month
period prior to, the applicable Termination Date.


(ii)“Customer” means any person or entity who is or was a customer, supplier or
client of Chemical, the Bank or their Affiliates with whom Executive had any
contact or association for any reason and with whom Executive had dealings on
behalf of Chemical, the Bank or their Affiliates in the course of his employment
with Chemical and the Bank.







--------------------------------------------------------------------------------





(iii)“Chemical Employee” means any person who is or was an employee of Chemical,
the Bank or their Affiliates at the time of, or during the twelve (12) month
period prior to, the applicable Termination Date.


(iv)“Restricted Period” means the period during Executive’s employment with
Chemical and for twenty-four (24) months from and after Executive’s applicable
Termination Date; provided, however, that this period shall be tolled and shall
not run during any time Executive is in violation of this Section 10, it being
the intent of the parties that the Restricted Period shall be extended for any
period of time in which Executive is in violation of this Section 10.


(v)“Restricted Territory” means Michigan or any other state in which Chemical,
the Bank or any Affiliate operates a banking, insurance or securities products
and services institution at the time of, or during the twelve (12) month period
prior to, the applicable Termination Date.


(c)Non-Competition. During the Restricted Period, Executive shall not in the
Restricted Area, on his own behalf or on behalf of any other person:


(i)
assist or have an interest in (whether or not such interest is active), whether
as partner, investor, stockholder, officer, director or as any type of principal
whatever, any person, firm, partnership, association, corporation or business
organization, entity or enterprise that is or is about to become directly or
indirectly engaged in, any business or activity (whether such enterprise is in
operation or in the planning or development stage) that competes in any manner
with the Business; provided, however, that Executive shall be permitted to make
passive investments in the stock of any publicly traded business (including a
competitive business), as long as the stock investment in any competitive
business does not rise above one percent (1%) of the outstanding shares of such
business; or



(ii)
enter into the employment of or act as an independent contractor or agent for or
advisor or consultant to, any person, firm, partnership, association,
corporation, business organization, entity or enterprise that is or is about to
become directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business, or is a governmental regulator agency
of the Business.



(d)Non-Solicitation. During the Restricted Period, Executive shall not, directly
or indirectly, on Executive’s own behalf or on behalf of any other party:


(i)
Call upon, solicit, divert, encourage or attempt to call upon, solicit, divert,
or encourage any Customer for purposes of marketing, selling, or providing
products or services to such Customer that are similar to or competitive with
those offered by Chemical, the Bank or their Affiliates;



(ii)
Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical, the Bank or their Affiliates;



(iii)
Induce, encourage, or attempt to induce or encourage any Customer to purchase or
accept products or services that are similar to or competitive with those
offered by Chemical, the Bank or their Affiliates from any person or entity
(other than Chemical, the Bank or their Affiliates ) engaging in the Business;



(iv)
Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with Chemical, the Bank or their Affiliates; or



(v)
Solicit, induce, or attempt to solicit or induce any employee of Chemical, the
Bank or their Affiliates to terminate employment with Chemical, the Bank or
their Affiliates.



(e)Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s employment by Chemical and the Bank and are reasonable given
Executive’s access to Chemical’s the Bank’s and their Affiliates’ Confidential
Information and the substantial knowledge and goodwill Executive shall acquire
with respect to the business of Chemical, the Bank and their Affiliates as a
result of his employment with Chemical and the Bank, and the unique and
extraordinary services to be provided by Executive to Chemical and the Bank; and
(ii) are reasonable in time, territory, and scope, and in all other respects.







--------------------------------------------------------------------------------





(f)Preserve Livelihood. Executive represents that his experience, capabilities
and personal assets are such that this Agreement does not deprive him from
either earning a livelihood in the unrestricted business activities which remain
open to him or from otherwise adequately and appropriately supporting himself
and his family.


(g)Judicial Modification. Should any part or provision of this Section 10 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. The parties
further agree that if any portion of this Section 10 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.


11.Enforcement. Executive acknowledges and agrees that Chemical shall suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 8, 9, or 10 of this Agreement and that monetary
damages would be inadequate to compensate Chemical for such breach. Accordingly,
Executive agrees that, in the event of a breach by Executive of any of
Executive’s obligations under Sections 8, 9, or 10 of this Agreement, Chemical
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief, and expedited discovery for the purpose of
seeking relief, in order to prevent or to restrain any such breach. Chemical
shall be entitled to recover its costs incurred in connection with any action to
enforce Sections 8, 9, or 10 of this Agreement, including reasonable attorneys’
fees and expenses.


12.Miscellaneous.


(a)Entire Agreement. This Agreement, when aggregated with the attached Release,
as applicable, constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements (whether
written or oral and whether express or implied) between the parties to the
extent related to such subject matter.


(b)Successors and Assigns.


(i)
This Agreement shall not be terminated by any merger or consolidation of
Chemical or the Bank whereby Chemical or the Bank is not the surviving or
resulting corporation, or as a result of any transfer of all or substantially
all of the assets of Chemical or the Bank. In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.



(ii)
Chemical agrees that concurrently with any merger, consolidation or transfer of
assets constituting a Change in Control, it shall cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of Chemical’s obligations
hereunder. Failure of Chemical to obtain such assumption prior to the effective
date of any Change in Control shall be a material breach of Chemical’s
obligations to Executive under this Agreement.



(iii)
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns and, in the case of Executive,
heirs, executors, and/or personal representatives. Executive may not assign,
delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement. If Executive shall die while any amounts would be
payable to Executive hereunder had Executive continued to live, all such amounts
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no such person is appointed, to Executive’s estate.



(c)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.


(d)Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three (3) days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):









--------------------------------------------------------------------------------





If to Executive:                Thomas C. Shafer
                        
If to Chemical and the Bank:        Chemical Financial
Corporation                                            2301 West Big Beaver Road
Troy, MI 48084
Attention: Chief Executive Officer
    
(e)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the amendment is authorized by Chemical’s Board or a committee
of Chemical’s Board, is in writing and signed by Chemical and Executive. No
waiver of any provision of this Agreement shall be valid unless the waiver is in
writing and signed by the waiving party. The failure of a party at any time to
require performance of any provision of this Agreement shall not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this Agreement shall be deemed to extend to any other breach
hereunder or affect in any way any rights arising by virtue of any other breach.


(f)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.


(g)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by Chemical, the Bank and Executive, and no presumption or
burden of proof shall arise favoring or disfavoring Chemical, the Bank or
Executive by virtue of the authorship of any provision in this Agreement. All
words in this Agreement shall be construed to be of such gender or number as the
circumstances require.


(h)Survival. The terms of Sections 6, 7, 8, 9, 10, 11 and 12 shall survive the
termination of this Agreement for any reason.


(i)Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.


(j)Venue. Executive, Chemical and the Bank agree that the exclusive forum for
resolving any disputes between the parties related to the Agreement shall be
arbitration before the American Arbitration Association applying the Employment
Arbitration Rules and Mediation Procedures as amended and effective November 1,
2009. The Arbitrator shall be empowered to grant any legal or equitable relief
available to the parties, including interim equitable relief as set forth in the
Optional Rules for Emergency Measures of Protection. Any award of the
Arbitration may be enforced through proceedings in a court of competent
jurisdiction.


(k)Governing Law. This Agreement shall be governed by the laws of the State of
Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.




[Signatures are on the Next Page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as set forth below.


 
 
 
Date:
October 16, 2017
/s/ Thomas C. Shafer
 
 
Thomas C. Shafer
Executive
 
 
 
 
 
 
Date:
October 16, 2017
/s/ Gary Torgow
 
 
Gary Torgow
Chairman of the Board of Directors
Chemical Financial Corporation
 
 
 
Date:
October 16, 2017
/s/ Franklin C. Wheatlake
 
 
Franklin C. Wheatlake
Lead Independent Director
Chemical Financial Corporation








--------------------------------------------------------------------------------





APPENDIX A
EMPLOYMENT AGREEMENT RELEASE
THIS RELEASE AGREEMENT (the “Release”) is made as of the ____ day of _______,
20__, by and between Chemical Financial Corporation (“Chemical”), Chemical Bank
(“Bank”) and Thomas C. Shafer (the “Executive”) (in the aggregate, the
“Parties”).
WHEREAS, Chemical, the Bank and Executive have entered into an Employment
Agreement dated as of July 1, 2017, (the “Employment Agreement”), pursuant to
which Executive is entitled to receive certain additional compensation upon
termination of Executive’s employment with Chemical Without Cause or for Good
Reason (all as defined in the Employment Agreement); and
WHEREAS, Executive’s receipt of the additional compensation under the Employment
Agreement is conditioned upon the execution of this Release that is mutually
acceptable to the Parties; and
WHEREAS, Executive’s employment with Chemical and the Banks has been/shall be
terminated effective ______________ __, 20__ [Without Cause] [due to Good Reason
by the Executive];
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.    Additional Compensation. Subject to the terms and conditions hereof,
Chemical shall pay Executive the additional compensation set forth in Section 6
of the Employment Agreement, net of applicable withholding taxes, commencing
after the expiration of the waiting period set forth herein and in accordance
with the terms of the Employment Agreement.
2.    Release.
(a)    In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under The Age Discrimination In
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have, or may have in the
future against each or any of Chemical, its parent, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization (the “Company Entities”), any predecessors, successors, joint
ventures, and parents of any Company Entity, and any and all of their respective
past or present directors, officers, shareholders, partners, employees,
consultants, independent contractors, trustees, administrators, insurers,
agents, attorneys, representative and fiduciaries, successors and assigns
including without limitation all persons acting by, through, under or in concert
with any of them (all collectively, the “Released Parties’) arising out of or
relating to his employment relationship with Chemical, its predecessors,
successors or affiliates and the termination thereof. Executive understands that
he does not waive rights or claims that may arise after the date of this
Release.
(b)    Executive acknowledges that he has read this Release carefully and
understands all of its terms.
(c)    Executive understands and agrees that he has been advised to consult with
an attorney prior to executing this Release.
(d)    Executive understands that he is entitled to consider this Release for at
least [twenty-one (21)][forty-five] days before signing the Release. However,
after due deliberation, Executive may elect to sign this Release without
availing himself of the opportunity to consider its provisions for at least
[twenty-one (21)][forty-five] days. Executive hereby acknowledges that any
decision to shorten the time for considering this Release prior to signing it is
voluntary, and such decision is not induced by or through fraud,
misrepresentation, or a threat to withdraw or alter the provisions set forth in
this Release in the event Executive elected to consider this Release for at
least [twenty-one (21)][forty-five] days prior to signing the Release.





--------------------------------------------------------------------------------





(e)    Executive understands that he may revoke this Release as it relates to
any potential claim that could be brought or filed under the Age Discrimination
in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which he signs this Release, and that this Release as it relates to such a claim
does not become effective until the expiration of the seven (7) day period. In
the event that Executive wishes to revoke this Release within the seven (7) day
period, Executive understands that he must provide such revocation in writing to
the then Chief Executive Officer at the address set forth below.
(f)    In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that he has not relied on any oral statements or explanations made by
Chemical, the Bank or their representatives.
(g)    This Release shall not be construed as an admission of wrongdoing by
either Executive, Chemical or the Bank.
3.    Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to Chemical and the Bank shall be delivered to Chemical’s
Chief Executive Officer at Chemical Financial Corporation, 2301 W. Big Beaver
Rd, Troy, MI 48084. All notices by Chemical and the Bank to Executive shall be
delivered to Executive personally or addressed to Executive at Executive’s last
residence address as then contained in the records of Chemical, the Bank or such
other address as Executive may designate. Either party by notice to the other
may designate a different address to which notices shall be addressed. Any
notice given by Chemical and the Bank to Executive at Executive’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
4.    Governing Law. To the extent not preempted by Federal law, this Release
shall be governed by and construed in accordance with the laws of the State of
Michigan, without giving effect to conflicts of laws.
5.    Counterparts. This Release may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one (1), and
the same Release and shall become effective when the counterparts have been
signed by each party and delivered to the other party; it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
6.    Entire Agreement. This Release, when aggregated with the Employment
Agreement [Note: Add any other documents, as applicable], contains the entire
understanding of the parties with respect to the subject matter hereof and
together supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Release.
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
 
 
 
Date:
 
 
 
 
Thomas C. Shafer
Executive
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 










--------------------------------------------------------------------------------







WAIVER OF [21][45] DAY NOTICE PERIOD
I have been provided with the General Release Agreement (“Agreement”) between
Chemical Financial Corporation (collectively with the Bank and all of their
affiliates, “Chemical”) and Thomas C. Shafer (“Executive”).
I understand that I have [twenty-one (21)][forty-five (45)] days from the date
the Agreement was presented to me to consider whether or not to sign the
Agreement. I further understand that I have the right to seek counsel prior to
signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the [twenty-one (21)-day][forty-five (45)-day] consideration
period. I understand that I have seven (7) days from signing the Agreement to
revoke the Agreement, by delivering a written notice of revocation to the Chief
Executive Officer, Chemical Financial Corporation, 2301 W. Big Beaver Rd., Troy,
MI 48084.
 
 
 
Date:
 
 
 
 
Thomas C. Shafer
Executive
 
 
 










